Opinion issued January 27, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00017-CV
                           ———————————
                      IN RE M.D. MARK, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On January 8, 2015, relator, M.D. Mark, Inc., filed a petition for writ of

mandamus challenging the trial court’s denial of a motion to appear pro hac vice.1

On January 14, 2015, relator filed a motion requesting voluntary dismissal of the




1
      The underlying case is M.D. Mark, Inc. v. Penn Virginia Oil & Gas, L.P., Penn
      Virginia Oil & Gas GP, LLC, Crow Creek Holding Corporation, and Crow Creek
      Energy, LLC, cause number 2014-34393, pending in the 190th District Court of
      Harris County, Texas, the Honorable Patricia Kerrigan presiding.
petition, stating that the trial court subsequently signed an order granting the

motion. No prior opinion has issued in this original proceeding.

      We grant the motion and dismiss relator’s petition for writ of mandamus. Cf.

TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2